Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on May 19, 2021 is acknowledged. Claims 1-17, 19 and 26-32 are currently pending. Claims 1-5, 13 and 26 have been amended.  Claims 18 and 20-25 have been canceled.  Claims 29-32 have been added. Claims 6-12, 14-17, 27 and 28 were previously withdrawn.  Claims 1-5, 13, 19, 26 and 29-32 are currently under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with George Ellis on June 11, 2021.

3.	This office action is responsive to Applicant’s response filed May 19, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  In view of the Examiner’s amendment below, claims 1-5, 13, 26 and 29-32 are allowed.

4.	The application has been amended as follows:

In the claims:

Claim 3 (Currently Amended): The anti-CD47 monoclonal antibody according to claim 1, characterized in that, 
the hypervariable regions of the heavy chain variable region are HVR-H1, HVR-H2, and HVR-H3;
in SEQ ID NO: 2, the hypervariable region HVR-H1 sequence is represented by SEQ ID NO: 45; the HVR-H2 sequence is represented by SEQ ID NO: 46; and the HVR-H3 sequence is represented by SEQ ID NO: 47;
in SEQ ID NO: 5, the hypervariable region HVR-H1 sequence is represented by SEQ ID NO: 48; the HVR-H2 sequence is represented by SEQ ID NO: 49; and the HVR-H3 sequence is represented by SEQ ID NO: 50; and
in SEQ ID NO: 6, the hypervariable region HVR-H1 sequence is represented by SEQ ID NO: 51; the HVR-H2 sequence is represented by SEQ ID NO: 52; and the HVR-H3 sequence is represented by SEQ ID NO: 53;
the hypervariable regions of the light chain variable region are HVR-L1, HVR-L2, and HVR-L3;
in SEQ ID NO: 9, the hypervariable region HVR-L1 sequence is represented by SEQ ID NO: 54; the HVR-L2 sequence is represented by SEQ ID NO: 55; and the HVR-L3 sequence is represented by SEQ ID NO: 56;
in SEQ ID NO: 12, the hypervariable region HVR-L1 sequence is represented by SEQ ID NO: 57; the HVR-L2 sequence is represented by SEQ ID NO: 58; and the HVR-L3 sequence is represented by SEQ ID NO: 59; and
in SEQ ID NO: 13, the hypervariable region HVR-L1 sequence is represented by SEQ ID NO: 60; the HVR-L2 sequence is represented by SEQ ID NO: 61; and the HVR-L3 sequence is represented by SEQ ID NO: 62.

Claim 4 (Currently Amended): The anti-CD47 monoclonal antibody according to claim 1, wherein: 

(ii)    the light chain variable region SEQ ID NO: 12. 

Claims 6-12, 14-17 and 19 (Canceled).

Claim 26 (Currently Amended): A medicament, characterized in that, it comprises the anti-CD47 monoclonal antibody according to claim 1

Claims 27-28 (Canceled).

Claim 29 (Currently Amended): The anti-CD47 monoclonal antibody according to claim 1, wherein:
	(i) the heavy chain variable region 
	(ii) the light chain variable region 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 11, 2021